DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the tape“ in claim 2, line 2; and in claim 13, line 2; and “said bottom roller guide” in line 2 of claim 14.
A double inclusion limitation appears for the following term that has been cited previously: In claims 9 and 19, line 2, the second occurrences of “caulk”.
In claim 1, line 12, the term “guide” may not have proper English format.
Appropriate corrections are required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klitmose (US 2002/0091358).
Regarding claim 1, Klitmose discloses a caulking apparatus(fig.1-7), the apparatus comprising a power source (21), a control circuit (19), a motor (15), a drive gear ([0061], 16), said drive gear operatively coupled to said motor and capable of rotational motion when acted upon by said motor ([0013], [0073], [0016], [0054]), a top roller guide (18), a bottom roller guide (17), an extension tape (32), said extension tape comprising a plurality of extension tape slots (331) and said extension tape comprising a first end and a second end, and a caulk piston connected to one end of said extension tape (see 112 in fig.1), wherein said drive gear and said top and bottom roller guide engage said extension tape and extension tape slots to convert said rotational motion of the drive gear into linear motion of the extension tape ([0016], [0054], [0061], [0063]).
Regarding claims 2 and 13, Klitmose discloses said extension tape comprises a radius along the length of the tape (the shape of 33).
Regarding claim 3, Klitmose discloses said top roller guide and said bottom roller guide are configured to conform to the radius of said extension tape (see fig.1 and fig.5).
Regarding claims 4 and 15, Klitmose discloses said extension tape comprises a plurality of layers ([0055], see also fig.3).
Regarding claim 5, Klitmose discloses said top roller guide and said bottom roller guide comprise an interference for said extension tape (see fig.1 and fig.5).
Regarding claims 6 and 16, Klitmose discloses said drive gear comprises a plurality of gear teeth ([0061], “gear box”).
Regarding claims 8 and 18, Klitmose discloses said linear motion of said extension tape consists of a first motion to extend said extension tape from said apparatus and a second motion to reverse said extension tape back into said apparatus (via 14-16, [0084]).
Regarding claims 9 and 19, Klitmose discloses said first motion of said extension tape exerts a force on caulk to dispense caulk and said second motion of said extension tape removes the force said extension tape has exerted on said caulk ([0065], [0076], via activation and stopping the activation).
Regarding claims 10 and 20,  said apparatus further comprising a gear reduction means ([0073]) and a roller (17-18).
Regarding claims 11 and 21, said roller comprises said drive gear ([0073]); and or roller comprises said drive gear of the apparatus ([0013], [0061], [0073]).
Regarding claim 12, Klitmose discloses a caulking apparatus (fig.1-7), the apparatus comprising a power source (21), a control circuit (19), a motor (15), a drive gear ([0061]), said drive gear operatively coupled to said motor and capable of rotational motion when acted upon by said motor ([0013], [0073], [0016], [0054]), an extension tape (32), said extension tape comprising a plurality of extension tape slots (331) and said extension tape comprising a first end and a second end, and a caulk piston connected to one end of said extension tape (see 112 in fig.1), wherein said drive gear engages said extension tape and extension tape slots to convert said rotational motion of the drive gear into linear motion of the extension tape ([0016], [0054], [0061], [0063]).
Regarding claim 14, Klitmose discloses the apparatus further comprises a top roller guide (18) and a bottom roller guide (17) that are configured to conform to the radius of said extension tape (see fig1 and fig.5), and wherein said top roller guide and said bottom roller guide comprise an interference for said extension tape (see fig.1 and fig.5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klitmose (US 2002/0091358) in view of Grontved (US 2015/0014351).
 	Klitmose is silent in disclosing said apparatus comprises at least one sensor. However, Grontved teaches having at least a sensor on the apparatus (51 and see [0042]) is well-known. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a sensor as taught by Grontved to the device of Klitmose, in order to keep track of the operation and location of the moving elements (see Grontved [0033]).
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Nason (US 5,637,095).
Regarding claims 1 and 12, Nason discloses a caulking apparatus (fig.1-8), the apparatus comprising a power source (36), a control circuit (30), a motor (28), a drive spool (38) operatively coupled to the motor and capable of rotational motion when acted upon by the motor, a top roller guide (42), a bottom roller guide (40), an extension tape (18), said extension tape comprising a plurality of extension tape slots (see fig.12) and said extension tape comprising a first end and a second end, and a caulk piston (14) connected to one end of said extension tape, wherein said drive spool and said top and bottom roller guides engage said extension tape and extension tape slots to convert said rotational motion of the drive gear into linear motion of the extension tape (see fig.2, 3, 5). Nason does not explicitly disclose a drive gear operatively coupled to the motor and capable of rotational motion when acted upon by the motor. However, such a drive gear is common and well-known and do not contribute to the novelty of claims 1 and 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754